Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments filed 7/12/22 regarding claims 1, 8 are persuasive. Furthermore the prior art of record does not teach or fairly suggest a gas supply system comprising: a first gas supply line connected between a process gas source and a substrate processing chamber, the first gas supply line having an intermediate node; a second gas supply line connected between a purge gas source and the intermediate node; a first valve disposed upstream of the intermediate node on the first gas supply line; a second valve disposed upstream of the first valve on the first gas supply line; a first air supply line connected between an air source and the first valve, the first air supply line having a branch node; a second air supply line connected between the branch node and the second valve; a solenoid valve disposed upstream of the branch node on the first air supply line; and a controller to control the first valve and the second valve to open the first and second valves in a first mode for supplying a process gas from the process gas source to the substrate processing chamber, and close the first and second valves in a second mode for supplying a purge gas from the purge gas source to the substrate processing chambers wherein the first and second valves are air operated valves, and the controller is configured to control the solenoid valve to open the solenoid valve in the first mode, and close the solenoid valve in the second mode as recited in claim 1 and a substrate processing system, comprising: a substrate processing chamber having a gas inlet and a gas outlet; an exhaust device connected to the gas outlet; and a gas supply system connected to the gas inlet, the gas supply system including: a first gas supply line connected between a process gas source and the gas inlet, the first gas supply line having an intermediate node; a second gas supply line connected between a purge gas source and the intermediate node; a first valve disposed upstream of the intermediate node on the first gas supply line; a second valve disposed upstream of the first valve on the first gas supply line; a first air supply line connected between an air source and the first valve, the first air supply line having a branch node; a second air supply line connected between the branch node and the second valve; a solenoid valve disposed upstream of the branch node on the first air supply line; and a controller to control the first valve and the second valve to open the first and second valves in a first mode for supplying a process gas from the process gas source to the substrate processing chamber, and close the first and second valves in a second mode for supplying a purge gas from the purge gas source to the substrate processing chamber wherein the first and second valves are air operated valves, and the controller is configured to control the solenoid valve to open the solenoid valve in the first mode, and close the solenoid valve in the second mode as recited in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718